
	
		II
		112th CONGRESS
		1st Session
		S. 840
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2011
			Ms. Stabenow (for
			 herself and Mr. Levin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			May 18, 2011
			Committee discharged; referred to the
			 Committee on
			 Finance
		
		A BILL
		To establish customs user fees for commercial trucks
		  transporting foreign municipal solid waste, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Canadian Trash
			 Act.
		2.Customs user
			 fees for commercial trucks transporting foreign municipal solid waste
			(a)In
			 generalSection 13031 of the
			 Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c) is
			 amended—
				(1)in subsection (a)(2), by inserting
			 or $500 if such truck is transporting foreign municipal solid
			 waste before the end period;
				(2)in subsection (b)(2), by striking No
			 fee and inserting Except for the fee charged for each arrival of
			 a commercial truck that is transporting foreign municipal solid waste, no
			 fee; and
				(3)in subsection (b)(7), by striking No
			 fee and inserting Except for the fee charged for each arrival of
			 a commercial truck that is transporting foreign municipal solid waste, no
			 fee.
				(b)DefinitionsSubsection (c) of such section is amended
			 by adding at the end the following:
				
					(6)Foreign
				municipal solid wasteThe term foreign municipal solid
				waste means municipal solid waste generated outside of the customs
				territory of the United States.
					(7)Municipal solid
				waste
						(A)In
				generalThe term municipal solid waste means—
							(i)all waste
				materials, collected or handled by any means, discarded for disposal by
				households, including single and multifamily residences, hotels, and motels;
				and
							(ii)all waste
				materials, collected or handled by any means, discarded for disposal that were
				generated by commercial, institutional, municipal, or industrial sources,
				including—
								(I)rubbish;
								(II)food;
								(III)yard
				waste;
								(IV)paper;
								(V)clothing;
								(VI)appliances;
								(VII)consumer
				product packaging;
								(VIII)disposable
				diapers;
								(IX)office
				supplies;
								(X)cosmetics;
								(XI)glass and metal
				food containers;
								(XII)household
				hazardous waste;
								(XIII)debris
				resulting from construction; and
								(XIV)remodeling,
				repair, or demolition of structures.
								(B)ExceptionThe
				term municipal solid waste does not include any of the
				following:
							(i)Any solid waste
				identified or listed as a hazardous waste under section 3001 of the Solid Waste
				Disposal Act (42 U.S.C. 6921), except for household hazardous waste.
							(ii)Any solid waste,
				including contaminated soil and debris, resulting from a response to a release
				or threatened release of a hazardous substance which, had such response
				occurred within the United States, would constitute—
								(I)a response action
				taken under section 104 or 106 of the Comprehensive Environmental Response,
				Compensation, and Liability Act (42 U.S.C. 9604 and 9606); or
								(II)a response
				action taken under a State law with authorities comparable to the authorities
				of such section 104 or 106.
								(iii)Recyclable
				materials that have been separated, at the source of the waste, from waste
				otherwise destined for disposal or that have been managed separately from waste
				destined for disposal.
							(iv)Any waste being
				used solely as feedstock for the purpose of alternative energy
				production.
							(v)Any medical waste
				that is segregated from or not mixed with solid waste.
							(vi)Solid waste
				generated incident to the provision of service in interstate, intrastate,
				foreign, or overseas air
				transportation.
							.
			3.Information to
			 be provided to Customs
			(a)In
			 generalNot later than 120
			 days after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall promulgate regulations requiring each importer of foreign
			 municipal solid waste (as defined section 13031(c) of the Consolidated Omnibus
			 Budget Reconciliation Act of 1985 (19 U.S.C. 58c(c))) to provide, with respect
			 to each truck carrying foreign municipal solid waste that enters the customs
			 territory of the United States, the following information:
				(1)The cubic feet of the foreign municipal
			 solid waste in the truck.
				(2)The specific type and content of such
			 waste.
				(3)Any other information the Secretary of
			 Homeland Security deems appropriate.
				(b)PenaltiesAny person who fails to provide, or
			 falsifies, the information required by this section, or any regulation issued
			 under this section, shall, in addition to any other civil or criminal penalty
			 that may be imposed under title 18, United States Code, under title 42, United
			 States Code, or under any other provision of law, be assessed a civil penalty
			 by the Secretary of Homeland Security of not more than $10,000 for each such
			 failure or falsification.
			
